DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rail or pad mounted adjacent to the track (claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
Claims 1-20 are objected to because of the following informalities:
 	The language “can be” (claims 1 and 19, line 4; claim 7, line 2) and “may be” (claim 2, line 2) is not a positive claim language.  It is not possible to determine with any degree of certainty exactly what applicant intends by the language.  The pronoun “it” (claim 6, lines 3 and 4; claim 9, line 2, and claim 19, line 8) is vague in that it is unclear to which element that “it” is referred to.  Additionally, “the same single colour” (claim 17, lines 3 and 4)”, “the colour (claim 17, line 4) and “the duration” (claim 13, lines 1 and 2) lack proper antecedent basis.  Appropriate correction is required.
 
The above are simply examples of the errors present. Applicant is required to carefully review the claims and eliminate all such errors.
To the extent the claims are clear and positively recited structures, it appears that the following prior art rejection is proper.



Claim Rejections - 35 U.S.C. § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Cofler (US 2015/0298467 A1).
With respect to claims 1, 3, 6-8 and 19,  Cofler  (Fig.1) teaches a printing apparatus 17 for printing onto objects 101 (Fig. 2A), the apparatus comprising a plurality of carrying devices (C1-C n-1) for carrying objects to be printed on ([0078]), the carrying devices each comprising a rotatable handling device 302 configured to hold and rotate an object, a track 10 defining a path along which each of the plurality of carrying devices can be moved, a plurality of processing stations including a drying station 202, a loading station 306I, and at least one unloading station 306u arranged along the track and comprising at least one printing station 100 and a controller 300 configured to independently control the position and speed of each of the carrying devices with respect to the track ([0077-0078]) wherein the handling device is arranged to rotate an object at least one of the plurality of processing stations by coupling to a driving device 302 disposed at the at least one processing station such that torque is inherently transmitted from the driving device to the handling device so that the object can be rotated as indicated by an arrow 156 (shown Fig.5A, para [0092-0093] and [0107]).
With respect to claims 2, 4 and 5, Cofler teaches the controller 300 which is configured to allow at least one of the plurality of carrying devices (Ci) to be moved with a first speed (i.e., the object is stopped or zero speed, ([0078] and [0173]) on the track 10 while at least one other of the plurality of carrying devices is moved with a second speed on the track, wherein the second speed is not equal to the first speed (0173-0175]). Note that the carriages (Ci) may be configured to simultaneously, or intermittently, or in an independently controlled to move and rotate the object on the track 10 to a plurality of processing stations ([0078]). 

With respect to claim 10, Figs. 3B, 4A,  5A and 5B of Cofler show plurality of processing stations comprises at least two printing stations 100 including print heads or printing elements 130 that are disposed parallel to each other but positioned to be offset along their axis of printing.
With respect to claim 11, Cofler teaches the controller which is configured to move a first carrying device (C) which includes an object holder 150 (Fig.5) along the track at a first processing station while a second carrying device (not shown) remains stationary at a second processing station, wherein both carrying devices are disposed on the same track ([0101-0103]).
With respect to claims 12, 13, 16 and 18, Cofler  (Fig.1) teaches method of moving objects 101 along a track 10 during a printing process ([0078]) having the steps of  moving, along a track 10, a first carrying device configured to carry a first object into the vicinity of a first processing station (one or more print head groups i.e., a first print heads group) configured to perform a first process ([0093-0095] and [0100-0101]) moving, along the track, the first carrying device into an idle position (i.e. a stopped position), while moving a second carrying device configured to carry a second object into the vicinity of the first processing station; moving, along the track, the first carrying device to a second processing station configured to perform a second process, while at the same time moving the second carrying device to a third processing station also configured to perform the second process (i.e., additional region ([0098-0103]). 
With respect to claims 9, 14, 17 and 20, Cofler  (Figs. 4A and 5) teaches the step of moving a third carrying device configured to carry a third object 101 from the vicinity of the first processing station (a first print head) into the idle position (i.e. a skip position, [0102]), while the first and second carrying devices remain at the second and third processing stations or into fourth and fifth processing stations for printing texture or changing color on the object (i.e. a desired 
With respect to claim 15, Cofler (Fig.1) teaches the first process which comprises at least one of loading 306I, inspecting 16, unloading 306u, cleaning 204, surface energy modifying 202, printing100, 100a and curing or fixing an object carried by a carrying device ([0157]).  

Conclusion
         	
         	The patents to Fujita et al., Perret et al., Schach and Fleischer are cited to show other structures and methods having obvious similarities to the claimed structures and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853